Title: To James Madison from Alexander Moultrie, 9 August 1802
From: Moultrie, Alexander
To: Madison, James


Letter not found. 9 August 1802, Charleston, South Carolina. Mentioned in Brent to Moultrie, 21 Aug. 1802 (DNA: RG 59, DL, vol. 14). Brent promised to forward Moultrie’s letter to JM at Montpelier, and “in the mean time I will take the liberty of communicating it to the Secretary of the Treasury, who is, as well as the Secretary of State, a Commissioner on the part of the United States, with regard to the lands in question.”
